


110 HR 5703 IH: To amend the Internal Revenue Code of 1986 to provide

U.S. House of Representatives
2008-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5703
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2008
			Mr. Lewis of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that elderly and disabled individuals receiving in-home care under certain
		  government programs are not liable for the payment of employment taxes with
		  respect to the providers of such care, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Elderly
			 Care Tax Act of 2008.
		2.Elderly and disabled
			 individuals receiving in-home care under certain government programs not
			 subject to employment tax provisions
			(a)In
			 generalChapter 25 (relating
			 to general provisions relating to employment taxes) is amended by adding at the
			 end the following new section:
				
					3511.Elderly and
				disabled individuals receiving in-home care under certain government
				programs
						(a)In
				generalIn the case of amounts paid under a home care service
				program to a home care service provider by the fiscal administrator of such
				program—
							(1)the home care
				service recipient shall not be liable for the payment of any taxes imposed
				under this subtitle with respect to amounts paid for the provision of services
				under such program, and
							(2)the fiscal
				administrator shall be so liable.
							(b)DefinitionsFor purposes of this section—
							(1)Home care
				service programThe term
				home care service program means a State or local government
				program—
								(A)any portion of
				which is funded with Federal funds, and
								(B)under which
				domestic services are provided to elderly or disabled individuals in their
				homes.
								Such term
				shall not include any program to the extent home care service recipients make
				payments to the home care service providers for such in-home domestic
				services.(2)Home care service
				providerThe term home care service provider means
				any individual who provides domestic services to a home care service recipient
				under a home care service program.
							(3)Home care
				service recipientThe term home care service
				recipient means any individual receiving domestic services under a home
				care service program.
							(4)Fiscal
				administratorThe term fiscal administrator means
				any person or governmental entity who pays amounts under a home care service
				program to home care service providers for the provision of domestic services
				under such program.
							(c)Returns by fiscal
				administratorFor purposes of this section—
							(1)In
				generalReturns relating to
				taxes imposed or amounts required to be withheld under this subtitle shall be
				made under the identifying number of the fiscal administrator.
							(2)Identification
				of service recipientThe fiscal administrator shall, to the
				extent required under regulations prescribed by the Secretary, make a return
				setting forth—
								(A)the name and
				address of each home care service recipient for whom amounts are paid by such
				fiscal administrator under the home care services program, and
								(B)such other information as the Secretary may
				require.
								(d)RegulationsThe
				Secretary may prescribe such regulations or other guidance as may be necessary
				to carry out the purposes of this section, including requiring deposits of any
				tax imposed under this
				subtitle.
						.
			(b)Service
			 recipient identification return treated as information
			 returnParagraph (3) of section 6724(d) of such Code is amended
			 by striking and at the end of subparagraph (C)(ii), by striking
			 the period at the end of subparagraph (D)(ii) and inserting ,
			 and, and by adding at the end the following new subparagraph:
				
					(E)any requirement under section
				3511(c)(2).
					.
			(c)Clerical
			 amendmentThe table of sections for chapter 25 is amended by
			 adding at the end the following new item:
				
					
						Sec. 3511. Elderly and disabled
				individuals receiving in-home care under certain government
				programs.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid after December 31, 2008.
			
